Citation Nr: 0608009	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  94-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in August 2001, at 
which time the Board denied the claim.  The veteran appealed 
the August 2001 decision to the United States Court of 
Appeals for Veterans Claims (Court).  As the result of a 
joint motion for remand, in a February 2003 order the Court 
vacated the Board's August 2001 decision and remanded the 
appeal for development and re-adjudication.  The Board, in 
turn, remanded the case to the RO in October 2003 and January 
2005.  The appeal has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  A psychosis did not become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.

2.  The preponderance of the probative evidence shows that 
the veteran's current psychiatric disorder, which has been 
diagnosed as schizophrenia, did not have its onset during 
service and is not related to an in-service disease or 
injury.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran's psychiatric 
symptoms, in the time period relevant to his claim for 
service connection, have been diagnosed as chronic, paranoid 
schizophrenia.  In addition, he was treated during service 
for substance abuse and behavioral problems attributed to 
personality disorders.  His claim is, therefore, supported by 
a current medical diagnosis of disability and evidence of an 
in-service disease or injury.  For the reasons shown below, 
however, the Board finds that the currently diagnosed 
schizophrenia is not related to the psychiatric symptoms 
documented during service.  Hickson, 12 Vet. App. at 253.

The veteran contends that his schizophrenia had its onset 
during service, as shown by the psychiatric symptoms 
documented in his service medical records.  Those records 
show that in September 1975 he was found to have demonstrated 
irrational behavior, including bringing drugs on board the 
ship, which he attributed to family problems.  He had a 
history of drug abuse, and stated that he feared being court 
martialed.  His problems were assessed as a situational 
reaction, and he was referred for screening for drug 
treatment.

When evaluated for drug treatment in November 1975 he 
reported the recent use of hashish, barbiturates, etc., but 
the medical care provider found no evidence of drug 
dependence.  When evaluated for transfer to a drug 
rehabilitation facility in January 1976, he reported having 
been abusing drugs for the previous five years.  The drugs he 
abused included marijuana, hashish, seconal, serax, heroin, 
and opiates, although he primarily used marijuana.  His most 
recent illegal drug use was in November 1975, and consisted 
of marijuana and "Buddha."  The physician found that his 
past medical history was not significant, and that while 
hospitalized for one day there was no evidence of drug 
withdrawal or recent abuse.  

The veteran was then transferred to the Naval Regional 
Medical Center in Jacksonville, Florida.  Although the RO 
tried to obtain the records of the drug treatment, the 
service department was unable to locate the records.  The 
veteran submitted, however, an October 1990 statement from 
his drug rehabilitation counselor indicating that he was 
highly motivated to remain in service.

He underwent an additional drug evaluation in August 1976, 
pending an administrative discharge.  He was then noted to 
have been possibly abusing drugs, but on evaluation the 
medical care provider determined that he was not drug 
dependent and that no further rehabilitation was warranted.  
He was initially found to have situational depression in 
September 1976 due to his pending administrative discharge, 
which he did not want, and his girlfriend's pregnancy.  When 
evaluated for complaints of headaches later in September 
1976, the medical care provider noted that he had a 
histrionic personality.

He underwent a psychiatric evaluation in September 1976 due 
to his complaints of headache, which had no known organic 
cause.  He then had a several-week history of headaches that 
were associated with situational stress.  He was in the 
process of being administratively discharged due to frequent 
drug involvement, and did not want to go home and face his 
friends and family.  The psychiatrist found that he had no 
other relevant symptoms.

The psychiatrist found that his relevant history included 
legal problems of over one year in duration due to his 
possession of illegal drugs, theft, etc.  He had attended 
eight weeks of drug rehabilitation, and was found using drugs 
while in treatment.  His performance reports for six months 
prior to the evaluation had improved over the previous year, 
but his supervisor had noted that he needed supervision and a 
week after his performance evaluation he was found lying 
down, presumably while he was on duty.  He had apparently 
been given a suspended disposition for the drug possession 
charge pending improved performance, which was revoked when 
he was found lying down and he was removed from his ship.

The psychiatrist documented the veteran's pre-service 
history, which included having left high school in the 11th  
grade due to boredom.  He had joined the Navy because he 
wanted to learn a trade, but no one would accept him as an 
apprentice.  He was then worried that his pregnant girlfriend 
would not accept him due to a poor discharge.  The 
psychiatrist noted that the headaches normally occurred when 
the veteran was "faced with unhappy consequences of his 
actions."

On mental status examination the psychiatrist expressly found 
no evidence of psychosis, disabling neurosis, or brain 
syndrome.  The evaluation resulted in a diagnosis of an 
immature personality, mild, which existed prior to the 
veteran entering service.  The psychiatrist found that the 
veteran could adapt to military service if he was motivated 
to do so, which he was not.  The psychiatrist recommended 
that he be administratively discharged.  Because this 
evidence was documented at the time the veteran was actually 
evaluated, it is highly probative of the etiology of the 
behavioral or emotional problems that he then demonstrated.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
reported history).

Later in September 1976 the veteran reported that he was 
being separated from service due to inadaptability.  In 
October 1976 his complaints of mild insomnia, anorexia, and 
headaches were attributed to situational stress.

His service personnel records show that he was placed on 
legal hold in April 1976 at the San Diego Naval Station 
pending return to his ship for disciplinary action.  In July 
1976 he was given a poor rating in adaptability because he 
did not seek companionship or camaraderie and kept to 
himself, giving the impression that he disliked his 
"situation."

There is no further contemporaneous medical evidence 
documenting any psychiatric symptoms until June 1979.  He 
initially claimed entitlement to VA pension benefits in 
January 1979, and did not then report having a psychiatric 
impairment.  He was apparently working until December 1977, 
when he incurred an on-the-job injury to the left great toe.  
He submitted private treatment records in support of his 
pension claim that show he underwent extensive medical 
treatment for the toe, with no reference to any psychiatric 
symptoms.  

He was hospitalized at the VA medical center (MC) in June 
1979 due to his complaint of alcoholism.  On admission he 
reported what the treating psychiatrist characterized as an 
involved drug abuse history, including phencyclidine (PCP).  
He also reported that his drug use had contributed to his 
military discharge.  The psychiatrist found that the veteran 
had no known period of sobriety, and that he had been 
previously hospitalized in March 1979 due to PCP use.  He 
reported a four-year history of alcohol abuse, with the 
previous six months being the most abusive.  On withdrawal 
from alcohol he experienced auditory hallucinations.  He also 
admitted to hallucinations and paranoid feelings when under 
the influence of drugs.  He was admitted to the VAMC for 
alcohol treatment with diagnoses of habitual excessive 
drinking and psychosis with drug or poison intoxication.

He later reported having heard voices for the previous two 
years, not just when withdrawing from alcohol, and having 
withdrawn from PCP in March 1979.  His treating psychologist 
indicated that the voices may have resulted from the PCP 
withdrawal, and that the treatment team thought he had 
suffered psychological damage as the result of PCP use.  He 
later reported feeling paranoid, which was also attributed to 
the PCP use.  The assessment of psychosis due to drug 
toxicity from PCP was then entered.

In addition to hearing voices, he later reported that he 
believed that other people could read his thoughts, and he 
expressed feelings of persecution.  When describing these 
symptoms, however, the psychologist noted that the veteran 
appeared to be in good contact with reality, that there was 
no evidence of a thought disorder, and that his affect was 
not grossly inappropriate.  Due to the symptoms that he 
reported, an evaluation was conducted to rule out 
schizophrenia.  He underwent psychological testing in August 
1979 to aid in the analysis of his symptoms, which resulted 
in the finding that there was no evidence of organicity or 
actual psychosis.  The psychologist found that his symptoms 
could be due to a borderline type of syndrome, and that 
further evaluation and observation was needed.  The treating 
psychologist determined that the psychological testing was 
not indicative of schizophrenia, and that there were no 
clinical manifestations of that disorder.  The psychologist 
found that the veteran's history of alcoholism and current 
complaints of auditory hallucinations suggested the 
possibility of chronic alcoholic hallucinosis.  The veteran 
was discharged from the VAMC with diagnoses of habitual 
excessive drinking and psychosis with drug or poison 
intoxication.

When examined in August 1979 the veteran reported having been 
unemployed since December 1977 due to a toe fracture, and 
having been "nervous" since December 1978.  He stated that 
beginning in December 1978 he began to feel that other people 
were watching him and could read his thoughts.  He also heard 
voices, whether drinking or not, beginning in October 1978.  
On mental status examination he was oriented in all spheres, 
his speech was relevant and coherent, and he had insight into 
his condition.  The examination resulted in diagnoses of 
alcoholic psychosis, alcoholic deterioration.  He was awarded 
a permanent and total disability rating for nonservice-
connected pension purposes in October 1979, based on the law 
then in effect, due to alcoholic psychosis.

According to the law currently in effect, service connection 
cannot be established for a disability resulting from willful 
misconduct or the primary abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), motion for review 
en banc denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc).  
"Willful misconduct" is defined as an act involving 
conscious wrongdoing or a known prohibited action, and 
alcohol and drug abuse are, by statute, deemed to be willful 
misconduct.  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
38 C.F.R. §§ 3.1(n), 3.301 (2005).  For that reason a grant 
of service connection is precluded for the veteran's abuse of 
alcohol and drugs during service, and for any psychiatric 
disorder that is due to the abuse of alcohol or drugs 
following his separation from service.  In addition, service 
connection cannot be granted for a disability due to a 
personality disorder.  See Terry v. Principi, 340 F.3d 1378, 
1384 (Fed. Cir. 2003); 38 C.F.R. § 3.303(c) (2005).

When hospitalized in May 1981 the veteran reported having 
been in excellent health until 1978, when he started hearing 
voices and having what the psychiatrist characterized as 
paranoid delusions after using PCP.  He also had a history of 
smoking marijuana and heavy alcohol abuse.  He was discharged 
from the hospital at that time with a diagnosis of paranoid 
schizophrenia.  Service connection may be established for 
paranoid schizophrenia, if the evidence shows that the 
disorder is related to an in-service disease or injury or 
became manifest to a degree of 10 percent or more within a 
year of the veteran's separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The veteran initially claimed entitlement to service 
connection for a nervous disorder in May 1981.  He then 
reported having received treatment for a psychiatric disorder 
during service, and in doing so referred to the drug 
treatment he received at the Naval Regional Medical Center in 
Jacksonville, Florida.

He has received nearly continuous treatment for his 
psychiatric disorder since July 1979, with diagnoses of 
alcohol and drug abuse, personality disorders, a substance-
induced mood disorder, schizophrenia, and a schizoaffective 
disorder (the most recent records show polysubstance abuse, 
with only a history of schizophrenia).  He continued to abuse 
drugs and alcohol, but refused treatment; he has not been 
gainfully employed since 1977; and he was generally homeless, 
if not living in a shelter or with his family.  His 
psychiatric treatment has included numerous hospitalizations 
at multiple VAMCs and the Mississippi State Hospital.  The 
treatment records that refer to an onset date generally 
indicate that the disorder began in 1978.  Although some of 
the treatment records indicate that the psychiatric disorder 
began in 1975, or while in service, those references were 
based only on the veteran's report of when his psychiatric 
symptoms began and are not, therefore, probative of the onset 
of the disorder.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative of etiology).

In multiple statements and hearing testimony the veteran 
reported that he began feeling paranoid during service, and 
continued to experience paranoid delusions following his 
separation from service.  The service medical records do not, 
however, indicate that he had any complaints of other people 
watching him or being able to read his thoughts, or otherwise 
related to paranoia or hallucinations.  He underwent multiple 
mental health evaluations that did not result in any findings 
attributed to a psychotic illness, and the psychiatrist in 
September 1976 expressly found no evidence of psychosis based 
on the results of a mental status examination.  When 
initially treated in 1979 the veteran stated that his 
symptoms began in 1978, more than a year following his 
separation from service.  For these reasons the Board finds 
that the veteran's current assertions that he began 
experiencing the symptoms of a psychosis while in service, or 
within one year of his separation from service, are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).

In conjunction with an October 1985 claim for service 
connection, the RO requested medical records from Benton E. 
Hewitt, M.D., whom the veteran reported seeing in December 
1976 and February 1977.  In a response received in June 1987 
Dr. Hewitt reported that he had seen the veteran for anxiety 
and referred him to mental health, but that he had not 
received any report regarding any subsequent treatment the 
veteran might have received.  Although the RO had asked Dr. 
Hewitt to provide copies of his actual treatment records, he 
did not do so.

The veteran subsequently submitted a number of statements 
from Dr. Hewitt regarding the treatment purportedly given in 
December 1976 and February 1977 that are inconsistent and 
contradict Dr. Hewitt's initial statement.  In a note dated 
in October 1986, but received at the RO in June 1989, Dr. 
Hewitt stated that, although he had seen the veteran in 
December 1976 and February 1977 for a "nervous condition," 
the veteran had moved out of the state before a diagnosis 
could be reached.  In a January 1989 report he stated that he 
had treated the veteran for "nervous trouble," which he 
then described as the veteran's perception that people were 
talking about him.  He stated in that report that he had 
entered a diagnosis of "paranoia," but had referred the 
veteran to mental health for confirmation.  He also stated 
that he had never received any report from the mental health 
center, and did not subsequently treat the veteran.  

The veteran's VA therapist contacted Dr. Hewitt in December 
1990 at the veteran's request, regarding the treatment given 
in 1976.  Dr. Hewitt then told the therapist that he had 
referred the veteran to the mental health center with a 
diagnosis of "possible schizophrenic," and that at that 
time he considered the veteran to be unemployable.  Dr. 
Hewitt stated in an October 1991 report that he had treated 
the veteran in December 1976 and February 1977 for possible 
schizophrenia, and that the veteran's symptoms consisted of 
his perception that people were talking about him, were 
watching him, and were going to hurt him.  He also stated 
that he had retired from his medical practice in 1990 and had 
no further records pertaining to the veteran.  

In a November 1991 report Dr. Hewitt referenced the report of 
a July 1987 psychiatric examination that resulted in a 
diagnosis of chronic paranoid schizophrenia.  He stated that 
the symptoms documented in the 1987 examination were the same 
as those the veteran demonstrated in 1976.  He also stated 
that in 1976 the veteran had denied any alcohol use while 
being treated, and that examination for drugs was negative.  
Later, in October 1992 and March 1996 reports, Dr. Hewitt 
stated that the veteran developed the symptoms of 
schizophrenia while in service, that he had told the veteran 
to file a claim for VA benefits in February 1977, and that 
the paranoid schizophrenia began prior to December 1976.  He 
also stated, however, that he had not treated the veteran 
since February 1977.

Because Dr. Hewitt has not provided any contemporaneous 
records, and indicated that he had no records pertaining to 
the veteran other than what he initially reported, his 
assessment of the veteran's symptoms in 1991 and 1992 was 
apparently based on memory or the veteran's report of what 
occurred in 1976.  The more current assertions are also in 
conflict with the evidence he initially reported, in that he 
then referred only to a "nervous condition" or "anxiety," 
with no reference to any psychotic symptoms.  Apparently 
based on the same limited medical records, his assessment of 
the veteran's psychiatric condition progressed from 
"anxiety" in his initial report, with no onset given, to 
"paranoid schizophrenia" that began in service in the 
October 1992 report.  For these reasons the Board finds that 
the evidence provided by Dr. Hewitt is not credible, and 
therefore of no probative value in determining whether the 
onset of schizophrenia occurred during or within a year of 
the veteran's separation from service.  

The veteran presented April and December 1990 statements from 
a counselor in the Manpower Development Training Program.  
The counselor stated that the veteran had attended a 
woodworking class in 1977, during which he had difficulty 
getting along with others and was sleeping in class, which 
lead to his dismissal from the class.  The counselor stated 
that the veteran seemed to have a nervous condition and 
paranoid schizophrenia, which affected his ability to work.  
As an employment counselor the individual is competent to 
state that the veteran appeared nervous, had difficulty 
getting along with others, and fell asleep in class, because 
such events are subject to lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  He is not, however, 
competent to state that the veteran then had paranoid 
schizophrenia, because that diagnosis requires medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As shown by the evidence developed in support of the 
veteran's claim for service connection, board-certified 
psychiatrists have disagreed on the appropriate diagnosis.  
For that reason his statements are not probative of the onset 
of schizophrenia within a year of the veteran's separation 
from service.

The veteran also presented two statements signed by multiple 
friends and family members indicating that he was "normal" 
prior to entering service, and that following discharge he 
had a severe nervous problem and a "paranoia inappropriate 
manner."  He also submitted a statement from a woman who 
reported having had a relationship with him from 1974 to 
1977.  She indicated that after his separation from service 
he appeared to be very insecure and paranoid about their 
relationship, and made false accusations and physical threats 
regarding her fidelity.  In addition, he submitted a 
statement from his mother in which she stated that his 
paranoia began during service, in that after he was separated 
from service he accused her of watching him.  Furthermore, an 
individual who had known him throughout his life testified in 
September 1993 regarding his behavior following his 
separation from service.

As previously stated, lay persons are competent to provide 
evidence of observable symptoms, including psychiatric 
symptoms.  Savage, 10 Vet. App. at 496.  They are not, 
however, competent to provide evidence of a medical 
diagnosis, or to relate those symptoms to a given cause.  
Grottveit, 5 Vet. App. at 93.  The most contemporaneous 
evidence shows that the symptoms that the veteran then 
demonstrated were due to substance abuse, not schizophrenia.  
The veteran's friends and family members are not competent to 
provide evidence of the symptoms being due to schizophrenia.  
For that reason the lay statements are not probative of 
whether the veteran demonstrated any manifestations of 
schizophrenia during or within a year of his separation from 
service.

The veteran has asserted that the behavioral and emotional 
problems documented during service represented the 
"prodromal" stage of the schizophrenia that was diagnosed 
five years later.  In support of that contention he submitted 
a June 1991 report from his VA therapist showing that he had 
reported being given the diagnosis of a hysterical 
personality while in service, that could have been the 
prodromal phase of his current psychiatric illness.  That 
opinion was, however, based on the veteran's report, which 
the Board has found not credible, without review of the 
contemporaneous records reflecting chronic drug and alcohol 
abuse and associated behavioral problems.  Elkins, 5 Vet. 
App. at 478.  In addition, the therapist only found that a 
diagnosis of hysterical personality could represent the 
prodromal phase of schizophrenia.  Such a finding implies the 
contrary conclusion that the symptoms might not be indicative 
of the onset of schizophrenia, and is therefore too 
speculative to be probative.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

In a November 1991 report the veteran's VA psychiatrist 
indicated that the onset of the symptoms of paranoid 
schizophrenia might date back to the 1970s, when the veteran 
was treated by Dr. Hewitt for psychotic symptoms.  As shown 
above, the Board has determined that the reports provided by 
Dr. Hewitt are not credible regarding the veteran 
demonstrating symptoms of a psychosis in 1976 or 1977.  
Because the psychiatrist's opinion is based on evidence the 
Board has found not credible, the opinion regarding the onset 
of the veteran's psychotic symptoms is not probative of the 
onset of the psychotic disorder.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based on an inaccurate 
factual premise has no probative value).  In addition, the 
psychiatrist found only that the onset of the disorder might 
have been in the 1970s, not that the onset did, in fact, 
occur at that time.  Bostain, 11 Vet. App. at 127.  For these 
reasons the November 1991 medical opinion is not probative of 
the onset of schizophrenia having occurred within one year of 
the veteran's separation from service.

In an April 1994 report the veteran's VA psychologist stated 
that the understanding of schizophrenia had changed since the 
veteran first began demonstrating psychiatric symptoms, in 
that it is now understood that full-blown schizophrenia is 
generally preceded by a prodromal phase in which the 
individual demonstrates a deterioration in functioning.  He 
stated that this phase is characterized by social withdrawal, 
impairment in role functioning, peculiar behavior, neglect of 
personal hygiene and grooming, blunted or inappropriate 
affect, disturbances in communication, bizarre ideation, 
unusual perceptual experiences, and lack of initiative, 
interests, or energy.  The psychologist provided the opinion 
that the veteran was probably in the prodromal phase of 
schizophrenia, as well as suffering from a substance abuse 
disorder, as early as December 1976.  That opinion was, 
however, expressly based on Dr. Hewitt's report of the 
veteran having reported in December 1976 that people were 
talking about him and that he heard voices, with a diagnosis 
of possible schizophrenia.  As shown above, the Board has 
determined that Dr. Hewitt's rendition of the veteran's 
symptoms in December 1976 is not credible.  Because the April 
1994 medical opinion was based on evidence that the Board has 
determined to not be credible, it is not probative of the 
onset of schizophrenia having been in December 1976 or 
February 1977.  Reonal, 5 Vet. App. at 461.

In a December 1994 report the psychologist found that the 
behavioral problems documented in the service medical records 
represented the prodromal phase of schizophrenia.  He 
referenced a letter from someone who knew the veteran prior 
to entering service, who described him as having a good 
memory, appearing to be intelligent, dressing neatly, and 
being well mannered as indicative of the veteran being free 
of any psychiatric illness prior to entering service.  He 
noted the references in the service medical records to the 
veteran needing constant supervision; being constantly tardy 
in reporting for work; being sloppily dressed; and keeping to 
himself as marked behavioral changes consistent with the 
prodromal phase of schizophrenia.  He found that although the 
same symptoms could be due to substance abuse, in his opinion 
it was unusual for such a rapid and pervasive deterioration 
to result from substance abuse.  

In rendering that opinion, however, he made no reference to 
the finding in the service medical records that the veteran's 
behavior was due to an immature personality, as well as 
substance abuse.  In addition, he did not consider the 
evidence showing that the veteran had begun abusing drugs 
prior to entering service, which is not contradicted by the 
description of his behavior prior to service in that he could 
have demonstrated those characteristics and still been 
abusing drugs.  Because of the pre-service drug use, his 
deterioration was not as rapid as it otherwise would have 
been.  For these reasons the opinion is of low probative 
value in determining whether the veteran had schizophrenia 
during service.

In June 1997 and January 1998 reports Larry Ray, a licensed 
clinical social worker, indicated that he had known the 
veteran since April 1977, and that the veteran had 
demonstrated unusual behavior, in that he walked around town 
talking to himself.  At some later point in time the social 
worker developed the opinion that the veteran was mentally 
ill, in that he had auditory hallucinations, paranoid 
delusions, looseness of associations, inappropriate affect, 
and inappropriate sexual comments, and he was non-compliant 
with psychotropic medication.  Although he did not indicate 
when these symptoms became manifest in his written reports, 
he did so in September 1993 hearing testimony.  He then 
stated that he had lived in the same small town as the 
veteran since April 1977, and that he then noticed the 
veteran demonstrating bizarre behavior, such as swinging his 
arms about and talking to himself as he walked down the 
street.  He also stated that he started working at the mental 
health center in October 1978 and that after he started 
working there and had some experience with other mentally ill 
people, he concluded that the veteran had a psychiatric 
problem and needed treatment.  He further stated that 
although Dr. Hewitt had reported that the veteran was 
referred to mental health in December 1976, they had no 
record of him seeking treatment until May 1981.  He also 
testified that the veteran had always alleged that his mental 
problems began in service.

The statements and testimony from Mr. Ray are not probative 
of the onset of schizophrenia occurring during service, 
because Mr. Ray did not know the veteran during service.  
Although he stated that he first observed the veteran in 
April 1977, he did not find that the veteran was then 
demonstrating symptoms of schizophrenia; he stated only that 
after he started working at the mental health center in 
October 1978 did he conclude that the veteran had a 
psychiatric disorder.  Mr. Ray did not state that the bizarre 
behavior he observed in April 1977 was due to schizophrenia, 
and indicated that he would have no way of knowing that 
because he was not aware of the veteran's mental condition 
until later.  For these reasons Mr. Ray's statements and 
testimony are not probative of the onset of schizophrenia 
occurring during or within one year of the veteran's 
separation from service.

The veteran has presented a number of treatises and research 
articles in support of his contention that the behavioral 
problems he demonstrated during service were due to 
schizophrenia, not drug abuse.  Those include a reference on 
drug abuse indicating that the occasional, low-dose use of 
cannabis does not cause harmful psychological effects in 
healthy adults.  The contemporaneous records do not indicate, 
however, that the veteran engaged only in the occasional, 
low-dose use of cannabis.  While in service he reported 
abusing marijuana, hashish, seconal, serax, heroin, and 
opiates, and his abuse was of sufficient frequency and amount 
to cause significant interference with his ability to perform 
his duties, as shown by the eight-weeks of drug 
rehabilitation.  In addition, given the diagnosis of an 
immature personality, he was not a "healthy" adult.

Other articles indicate that a definite diagnosis of 
schizophrenia is often preceded by milder or vaguer 
diagnoses, such as a personality disorder, and initially 
assessed 
as "possible" schizophrenia.  The articles also indicate 
that this longitudinal review is necessary to make a proper 
diagnosis, and that the actual diagnosis is not established 
until the individual is overtly psychotic.

Another article shows that psychotic disorders can occur in 
association with substance abuse, including the abuse of 
alcohol, cannabis, opioids, phencyclidine (PCP), and other 
substances.  The symptoms of alcohol-induced psychosis occur 
after prolonged, heavy ingestion of alcohol and include 
auditory hallucinations.  Cannabis-induced psychotic 
disorders may develop shortly after cannabis use, although 
rare, and consist of persecutory delusions.  Substance-
induced psychotic disorders may not resolve with removal of 
the substance and some substances, including phencyclidine 
(PCP), can cause psychosis that lasts for weeks or longer 
after the substance is eliminated and treatment given.  These 
substance-induced psychotic disorders may be difficult to 
distinguish from nonsubstance-induced psychotic disorders.

The veteran presented an Internet research article in which 
the term "prodrome" is defined as: 

a period of prepsychotic disturbance, representing 
a deviation from a person's previous experience and 
behavior.  As in clinical medicine, it is a 
retrospective concept, diagnosed only after the 
development of definitive symptoms and signs. . . . 
Initial prodrome is defined as the period of time 
from the first change in a person until development 
of the first frank psychotic symptoms. . . . The 
boundary between 'different but not psychotic' (or 
'prepsychotic) and 'frankly psychotic' is blurred.

The article also indicates that determining when and if the 
prodromal phase occurred is based on the recollections of 
friends and family members, sometimes many years after the 
fact, leaving the determination of questionable reliability.  
Alison R. Young and Patrick D. McGorry, The Prodromal Phase 
of First-episode Psychosis:  Past and Current 
Conceptualizations, Schizophrenia Bulletin, Vol. 22, No. 2, 
1996, National Institute of Mental Health, 
http://www.mentalhealth .com/mag1/scz/sb-prod.html.

The RO obtained a medical opinion from a VA psychiatrist on 
whether the behavioral problems that the veteran demonstrated 
during service represented the onset of schizophrenia.  If 
the examiner found that the problems represented the 
prodromal phase of schizophrenia, he was asked to provide an 
opinion on whether the onset of the prodromal phase 
constituted the onset of actual schizophrenia.

In a January 2001 report Albert Breland, Jr., M.D., stated 
that he had reviewed the voluminous records pertaining to the 
veteran's multiple claims for service connection for a 
psychiatric disorder.  He noted that in 1979 the veteran's 
psychotic symptoms were attributed to substance abuse, but 
that by at least 1981 the diagnosis of schizophrenia had 
become established.  He accurately stated the critical issue 
as whether the symptoms that the veteran demonstrated during 
service, or during the one-year period following his 
separation from service, were due to schizophrenia.

He referenced the conflicting statements provided by Dr. 
Hewitt and found that the earlier statements were more likely 
to be medically accurate, and that there was no credible 
evidence of a diagnosable psychosis within one year of the 
veteran's separation from service.  He also referenced the 
medical evidence in the service medical records and found: 

Even assuming the possibility that "immature 
personality" . . . symptomatology was a 
manifestation of prodromal schizophrenia as 
suggested . . ., there is no indication in the 
records of disability resulting from this condition 
other than symptoms which could have been more 
likely explained by drug abuse.

He gave as an example the April 1990 statement from the 
Manpower Development Training Program counselor indicating 
that in 1977 the veteran had difficulty getting along with 
others and was sleeping in class as being more likely due to 
drug abuse, in that when examined in July 1979 he was found 
to have "no known period of sobriety."

Dr. Breland noted that prodromal symptoms of a psychotic 
disorder are only recognized retrospectively, after the full-
blown manifestations of psychosis are evident.  If similar 
symptoms occur without the later manifestations of actual 
psychosis, the symptoms are attributed to a personality 
disorder, various personality traits, a neurosis, or simple 
eccentricity.  Therefore, the determination of whether a 
prodromal phase represents the onset of the actual psychosis 
depends on the definition of when the "onset" of psychosis 
is considered to have occurred.  If the "onset" is 
considered to occur when the demonstrated symptoms meet the 
stated diagnostic criteria, then the prodromal phase does not 
represent the onset of the psychosis because the diagnostic 
criteria are not then met.  If the "onset" is considered to 
occur with the appearance of initial symptoms which are later 
recognized in retrospect as the initial expression of the 
illness, then the prodromal phase would represent the 
"onset" of the psychosis.  

Dr. Breland gave as an example the occurrence of optic 
neuritis and the later development of multiple sclerosis, 
which is often preceded by symptoms that are suggestive but 
not diagnostic.  Optic neuritis may occur months or years 
prior to the onset of overt multiple sclerosis.  Although 
only 50 percent of people who have optic neuritis later 
develop multiple sclerosis, having optic neuritis is 
considered a early warning sign for potential multiple 
sclerosis.  A diagnosis of multiple sclerosis, however, 
cannot be established until a trained neurologist makes the 
diagnosis, which would not be retrospective to when the optic 
neuritis had occurred.

Dr. Breland provided the opinion, based on the analysis shown 
above and review of the medical evidence of record, that the 
occurrence of the prodromal phase of schizophrenia during or 
within a year of the veteran's separation from service could 
not be determined with any degree of medical certainty.  
Although he included the phrase "more likely than not" in 
parentheses, which is not the proper standard for weighing 
the evidence, he also found that a positive determination 
could not be made with any degree of medical certainty.  He 
stated that any opinion would be purely conjectural and based 
on medical speculation, in that there was no evidence of a 
functional disability prior to December 1979 that was not 
more likely due to drug abuse.  Because that opinion was 
based on review of the claims file and included a complete 
analysis of the issues and evidence, it is highly probative.

The RO requested an additional medical opinion regarding any 
association between the currently diagnosed paranoid 
schizophrenia and the veteran's military service.  In an 
April 2004 report the VA psychiatrist stated, based on review 
of the evidence in the claims file, that it could not be 
determined whether the veteran demonstrated symptoms of 
schizophrenia during or within a year of his separation from 
service.  The psychiatrist stated that alcohol and substance 
abuse caused symptoms like schizophrenia, and a finding as to 
whether any symptoms the veteran had in service or during the 
one-year period were due to schizophrenia would be purely 
speculative in the absence of evidence documenting his 
symptoms following his separation from service.

The RO obtained a copy of the veteran's claims file from the 
Social Security Administration (SSA).  Those records show 
that he claimed entitlement to disability benefits in January 
1979 for a left foot disability, with an onset date in 
December 1977.  In July 1979 he included a nervous condition 
as a claimed disability, but again showed an onset date in 
December 1977.  He was awarded disability benefits in 
February 1980 by an Administrative Law Judge (ALJ) for a 
psychiatric disorder, including hearing voices, that had its 
onset in July 1978 and ended in October 1979.  

He underwent a psychiatric evaluation in conjunction with a 
subsequent claim for SSA disability benefits in June 1981.  
At that time he reported having been in good health until 2 1/2 
years previously, when he took PCP and began hallucinating 
and became paranoid and delusional.  When examined in 
November 1982 he stated that his psychiatric problems first 
began in 1978.  In describing the onset of his illness, 
however, he reported having been hospitalized at the VAMC for 
two months for treatment, which actually occurred in 1979, 
not 1978.  He was subsequently awarded disability benefits 
for paranoid schizophrenia with an onset date of September 
1980.

In support of the veteran's claim for service connection his 
attorney presented an April 2005 report from Clark E. Smith, 
M.D.  The Board notes that Dr. Smith's letterhead indicates 
that he is a forensic psychiatrist and that his office is 
located in San Diego, California, while the veteran resides 
in Mississippi.  Dr. Smith also stated that he is board-
certified in addiction psychiatry, as well as forensic 
psychiatry, and that he was an expert on the differential 
diagnoses of alcohol-induced psychosis versus schizophrenia.  
He stated that he had reviewed the veteran's claims file, but 
did not indicate that he had actually examined the veteran.  

The veteran's attorney submitted the report from Dr. Smith as 
an expert medical opinion showing that the onset of 
schizophrenia occurred during service.  Because Dr. Smith 
provided the opinion for the expressed purpose of 
establishing service connection, at the request of the 
attorney, he had an inherent interest in the positive outcome 
of the veteran's claim, in that he was hired for that 
purpose.  For these reasons, and the reasons that follow, the 
Board finds that Dr. Smith's opinion is of low probative 
value in determining the merits of the veteran's appeal.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993) ("The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.").  

Dr. Smith noted the September 1975 medical record in which 
the veteran reported dizziness, blacking out, bringing drugs 
on the ship, and fearing court martial, and the examiner 
found that he had multiple family problems and had 
demonstrated irrational behavior.  Dr. Smith indicated that 
because the examiner did not describe the family problems; 
determine that the veteran had, in fact brought drugs on the 
ship and was being court martialed; or provide a description 
of the specific drugs, there was no rational basis for the 
veteran's fear of being court martialed.  He also found that 
the assessment of "situational reaction" was not valid 
because the "situation" was not described.  In addition, he 
found that the assessment of "history of drug abuse" was 
not valid because the drugs were not described and a 
toxicology screen was not conducted in order to determine 
whether the veteran was, in fact, using drugs.  Dr. Smith's 
findings are, however, without merit, because the veteran is 
not likely to have reported drug possession and use and a 
possible court martial if that were not the case, and given 
those facts his fear was quite rational.  In addition, the 
medical care provider quite adequately described the 
"situation," consisting of a charge for drug possession and 
a possible court martial.

Dr. Smith referenced a December 1975 "Military Memorandum" 
detailing the veteran's drug use since the age of 14.  That 
document was not in the veteran's service medical records or 
elsewhere in the claims file, and the source of the document 
is not clear.  For that reason the authenticity of the 
document cannot be evaluated but, assuming the document to be 
valid, it shows the veteran's extensive drug use since prior 
to entering service.

Dr. Smith also cited to the report of the September 1976 
psychiatric evaluation that resulted in a diagnosis of an 
immature personality.  He found that because there was no 
corroborating evidence of the veteran having legal 
difficulties for the previous year regarding the possession 
of illegal drugs, that finding was not valid.  The veteran 
had, however, been referred for a psychiatric evaluation in 
conjunction with administrative proceedings, and the examiner 
would have been made aware of the nature of those 
proceedings.  In addition, the veteran did not deny his then 
current legal difficulties, and there was no reason for him 
to fabricate them.  Dr. Smith also found that because the 
examination report did not document a complete mental status 
examination, including specific reference to hallucinations, 
delusions, paranoia, ideas of reference, anxiety, or 
depression, the assessment of an immature personality was not 
valid.  The psychiatrist expressly found, however, that there 
was no evidence of psychosis, disabling neurosis, or brain 
syndrome, based on a mental status examination.  Although a 
detailed report of the psychiatric interview would be of 
assistance in evaluating the veteran's in-service symptoms, 
there is no contemporaneous evidence indicating that his 
symptoms were other than what the examining psychiatrist 
found.  The symptoms are also compatible with those 
documented elsewhere in the service medical records.  

Dr. Smith asserted that because a complete and documented 
mental status examination was not conducted during service, 
the service medical records cannot be relied upon in finding 
that there was no evidence of schizophrenia during service.  
He stated that the veteran's behavioral problems were 
"written off" as an attitude problem, and that his symptoms 
of "severe" emotional distress were not considered.

The determination regarding the probative value of the 
evidence is a matter for the Board, not Dr. Smith.  See Smith 
(Brady) v. Derwinski, 1 Vet. App. 235, 237-38 (1991).  
Although less than ideal, the evidence documented in the 
service medical records shows that none of the veteran's 
symptoms were attributed to a psychotic disorder.  There is 
no probative contemporaneous evidence indicating that he 
demonstrated any evidence of a psychosis during service, or 
within one year of his separation from service.  To infer 
that he did, based only on the absence of the report of a 
fully documented and thorough mental status examination, is 
illogical and an improper weighing of the evidence.  In 
addition, the veteran's complaints were not "written off," 
but were assessed as a reaction to the stress he was then 
experiencing due to pending disciplinary actions and family 
problems.  

Dr. Smith also asserted that the psychological testing 
conducted during the veteran's initial VA hospitalization was 
not sufficient to rule out schizophrenia, although that was 
the psychologist's finding, because the necessary tests were 
not conducted.  Again, the lack of complete documentation of 
the testing administered and the test results cannot be 
interpreted as evidence that the veteran did, in fact, 
demonstrate the symptoms of schizophrenia in August 1979.  
Regardless of the results of the psychological testing, the 
treating psychologist expressly found no clinical evidence of 
schizophrenia.  Even if his symptoms were diagnosed as 
schizophrenia in August 1979, that is not probative of him 
having had schizophrenia in service, or within one year of 
separation.

Dr. Smith then summarized the medical evidence that supported 
the veteran's contention and found that there was competent 
medical evidence showing that the prodromal phase of 
schizophrenia began in service.  That evidence consisted of 
the multiple statements provided by Dr. Hewitt, which the 
Board has determined to be not credible; the December 1990 
medical report that was based on information provided by Dr. 
Hewitt; the April and December 1994 opinions that were based 
on the reports provided by Dr. Hewitt; and a February 1990 
report from Larry Ray.  

A copy of the February 1990 report from Larry Ray is not of 
record, but according to Dr. Smith he stated in that report 
that "a probable diagnosis of schizophrenia could be more 
appropriate than one of histrionic personality disorder."  
That assessment was, however, based on the veteran's report 
that he began experiencing auditory hallucinations and 
paranoid delusions while in service, which is not supported 
by the contemporaneous evidence.  In addition, Mr. Ray found 
only that schizophrenia could be more appropriate than a 
histrionic personality disorder, not that it was.  For these 
reasons the February 1990 report is not probative of whether 
the veteran in fact had schizophrenia during service.  
Elkins, 5 Vet. App. at 478; Bostain, 11 Vet. App. at 127.

Dr. Smith characterized Mr. Ray's September 1993 hearing 
testimony as a finding that the veteran had had schizophrenia 
since April 1977.  Mr. Ray testified, however, that he had 
observed the veteran displaying bizarre behavior in April 
1977, but that he did not conclude that he had a mental 
illness until October 1978, when he got to know him better.  
In addition, the nature of that mental illness was not 
determined until May 1981, when the veteran initially sought 
treatment from the mental health center and the diagnosis of 
schizophrenia was established.

Dr. Smith also referenced the December 1990 report from the 
Manpower Development Training Program counselor as probative 
of the veteran having had the symptoms of schizophrenia in 
1976 and 1977.  The Board has determined that the opinion of 
the counselor is not probative because he is not competent to 
provide evidence of any symptoms the veteran demonstrated 
being due to schizophrenia, as opposed to a personality 
disorder or drug abuse.  Dr. Smith has not alluded to any 
clinical findings or provided the rationale for concluding 
that any symptoms that the veteran demonstrated in 1976 or 
1977 were due to schizophrenia, rather than a personality 
disorder or drug abuse.  For that reason his conclusion is of 
low probative value.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of a physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence).

Dr. Smith reviewed the lay statements and hearing testimony 
of the veteran's friends and family members describing his 
behavior following his separation from service.  He concluded 
that their descriptions of the veteran's behavior were 
consistent with the onset of schizophrenia, including his 
brother's assertion that the symptoms were demonstrated as 
early as October 1976.  The lay statements were, however, 
made at least 14 years after the veteran's separation from 
service, and are in conflict with the more contemporaneous 
records showing that his psychotic symptoms did not begin 
until 1978 after he used PCP.  As noted in the Internet 
research article the veteran submitted, a determination 
regarding the onset of psychotic symptoms that is based on 
reported history is of questionable reliability.  Dr. Smith 
did not provide any rationale for concluding that the lay 
statements were more probative than the contemporaneous 
records, and he did not address those records in terms of the 
onset date of the psychotic symptoms.  In addition, he did 
not refer to any clinical findings or provide any rationale 
for concluding that the symptoms described in the lay 
evidence were due to schizophrenia, rather than substance 
abuse.  See Hernandez-Toyens, 11 Vet. App. at 382.  

In addressing Dr. Breland's medical opinion, Dr. Smith stated 
that he disagreed with Dr. Breland in that most psychiatrists 
would find that the prodromal phase of schizophrenia 
represented the onset of the disease.  As an example, he 
stated that the prodromal phase was comparable to an 
individual incurring a head injury and developing seizures as 
a result of the injury months or years later.  In determining 
whether service connection is warranted, however, that 
comparison is not appropriate.  A head injury represents 
trauma, and would constitute the incurrence of a related 
injury in service.  The evidence does not indicate that the 
veteran incurred any injury in service that might cause 
schizophrenia; the issue is whether the schizophrenia itself 
initially became manifest during service.  The issue is not 
one of medical causation, but the onset and continuity of 
symptoms.

Dr. Smith found that there was "much reliable evidence for 
the active duty onset of schizophrenia," and that there was 
no contradictory evidence in the service medical records.  In 
describing the "reliable evidence" he referred to the lay 
statements regarding symptoms documented following service, 
which the Board found not probative, and the evidence from 
"professional witnesses."  The only medical professional 
providing evidence within the one-year presumptive period was 
Dr. Hewitt, whose evidence the Board has found to be not 
credible.  Furthermore, there is contradictory evidence in 
the service medical records, consisting of the reports of 
multiple psychiatric evaluations indicating that the 
veteran's behavioral problems were due to substance abuse and 
a personality disorder, with an expressed finding in 
September 1976 of no evidence of a psychosis.

Dr. Smith also implied that, because he is a specialist in 
addiction psychiatry, his opinion should have greater weight 
than that of Dr. Breland.  He found that "mild substance 
abuse with low potency marijuana could not have caused [the 
veteran] to have the severe disability and inability to 
function that was documented during active military 
service."  His conclusion that the veteran had only mildly 
abused low potency marijuana is not supported by any 
objective evidence, and is in conflict with the 
contemporaneous records that document the abuse of multiple 
substances over a lengthy period of time that his medical 
care providers and superior officers found to be of 
sufficient severity to warrant in-patient drug 
rehabilitation.  He also stated that the "psychosis" 
persisted throughout the 12 weeks of drug rehabilitation but, 
given that the records of the drug treatment cannot be 
located, that assumption is not supported by any objective 
evidence.

Dr. Smith provided the opinion that there was no documented 
evidence of the veteran suffering from a significant drug 
abuse problem during service.  In drawing that conclusion, 
however, he disregarded the evidence showing the extensive 
use of drugs during service and the impact of the illegal 
drug use on the veteran's behavior and performance, and the 
well-documented extensive drug and alcohol abuse since 
service.  He also found that because the veteran was not 
found to be chemically dependent while in service, he did not 
have a significant drug problem.  As previously stated, 
however, regardless of a finding of chemical dependency, his 
medical care providers and superior officers determined that 
his drug use was sufficiently detrimental to require in-
patient drug treatment.  In addition, in concluding that the 
symptoms documented during service were due to schizophrenia 
and not drug abuse, Dr. Smith did not consider the impact of 
the personality disorder documented during service, 
regardless of whether the veteran abused drugs.

Dr. Smith found that because the veteran was never observed 
abusing drugs, and did not test positive for drug use, he 
possibly fabricated or exaggerated his claims of drug use to 
cover up his psychotic symptoms.  That assessment is, 
however, purely speculative, in that there is no objective 
evidence indicating that the veteran demonstrated any 
psychotic symptoms during service, or that his report of drug 
use, and the disciplinary action for possession of illegal 
drugs, was in any way factitious.  

Dr. Smith also found that because the veteran declined 
barbiturate and benzodiazepine tranquilizers while in 
service, he was not a drug addict.  Dr. Breland did not find, 
however, that the veteran was a "drug addict" in service; 
he found that the symptoms documented during service were 
most likely due to drug abuse.  The service medical records 
indicate that the veteran declined the drugs, which were 
offered to treat chronic headaches due to stress, because the 
sedative effect made it difficult for him to stay awake.  He 
was, at that time, trying to improve his performance in order 
to be retained in the Navy.  The fact that he declined the 
drugs, and may not have been a "drug addict," does not 
refute the finding that his behavioral problems were due to 
drug abuse and a personality disorder.

In concluding his report Dr. Smith provided the opinion that 
social isolation, amotivation/avolition, discomfort in 
working with others, a "preoccupation with somatic medical 
complaints," and emotional distress were all consistent with 
the prodromal phase of schizophrenia.  As shown above, 
however, that opinion is based on mischaracterization of the 
evidence and evidence that the Board has found to be not 
probative.  The service medical records indicate that the 
veteran's medical complaints were due to known causes, 
including stress, and make no reference to erroneous somatic 
complaints.  For these reasons Dr. Smith's opinion is of low 
probative value in determining whether the onset of 
schizophrenia occurred during service or during the 
presumptive period.

Following receipt of Dr. Smith's opinion, the RO asked a VA 
psychiatrist to review the veteran's claims file, including 
Dr. Smith's opinion, and provide an additional opinion on 
whether schizophrenia, including the prodromal phase, had its 
onset during service.  In a July 2005 report Nancy Bryant, 
M.D., stated:

In this examiner's opinion, there is no documented 
clinical evidence that [the veteran's] diagnosis of 
schizophrenia is related to military service or 
occurred within the one-year presumptive period of 
discharge from the military.  Speculation regarding 
whether or not he was experiencing prodromal 
symptoms of schizophrenia in the Navy and one year 
following discharge is clouded by the extensive 
history of polysubstance abuse during the period in 
question.  The military records do not describe any 
symptoms during the period in question that 
suggests schizophrenia.  Also, the clinical records 
following discharge from the military do not 
describe any symptoms of schizophrenia until about 
1981.

Dr. Smith provided a rebuttal to Dr. Bryant's opinion in 
September 2005.  The majority of his arguments are the same 
as those addressed above, and will not be repeated.

In summary, the evidence clearly shows that the veteran has 
had schizophrenia since at least 1981.  And, a number of 
behavioral and psychological problems were documented during 
service.  The preponderance of the probative evidence shows, 
however, that the problems documented during service were not 
related to schizophrenia, and that schizophrenia did not 
become manifest to a degree of 10 percent or more within a 
year of his separation from service.  The evidence that the 
Board finds most probative includes the service medical 
records, reflecting diagnoses of drug abuse and a personality 
disorder; the absence of any probative evidence of a 
psychiatric disorder other than substance abuse or a 
personality disorder prior to June 1979; the veteran's report 
in 1979 that his psychotic symptoms began in 1978; the Social 
Security records showing onset of his psychiatric disorder in 
1978; and Dr. Breland's medical opinion.  For these reasons 
the Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in January 2004 and March 2005.  The RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.  The Board finds that the 
veteran has not been prejudiced by the delay in issuance of 
the section 5103(a) notice because the RO re-adjudicated the 
claim based on all the evidence of record following the 
notices, as will the Board on a de novo basis.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 120 (2005), motion for review 
en banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records and the VA and private treatment 
records he identified.  The RO also obtained VA medical 
opinions regarding the claimed onset of schizophrenia, as did 
the veteran.  He has not indicated the existence of any other 
evidence that is relevant to his appeal, and stated that he 
had no additional evidence to submit.  He has been 
represented in his appeal by an attorney who has demonstrated 
awareness of the evidence needed to substantiate a claim for 
service connection, and provided that evidence on the 
veteran's behalf.  The Board concludes that all relevant data 
has been obtained for determining the merits of his claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).




ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


